PER CURIAM.
The appellant brings for review the trial court’s denial of his petition filed pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The main thrust of the appeal is that the trial court should have set the petition for a hearing on the merits rather than denying it upon an examination of the record.
It is established that the trial court need not conduct a hearing on the merits when the grounds of the petition are totally insufficient or are refuted by the record. State v. Weeks, Fla.1964, 166 So.2d 892.
In the petition before us the grounds for relief alleged are as follows:
(1) That the appellant was subject to an inhuman attitude of the police;
(2) That the Office of the Public Defender did not forward to appellant a copy of the transcript of his trial.
There is no allegation, nor anything in the record, to suggest that the petition was deprived of the substance of a fair trial. See Marti v. State, Fla.App.1964, 163 So. 2d 506.
Affirmed.